Exhibit 10.5.4
 
Employment Agreement
 
This Agreement is made and entered into as of this 1st day of March 2011 by and
between David A. Powell (hereinafter referred to as Employee) and International
Monetary Systems, Ltd., a Wisconsin corporation (hereinafter referred to as IMS
or Company). It is understood that International Monetary Systems, Ltd. has an
operating subsidiary named Continental Trade Exchange, Ltd. (CTE) that is the
actual employer of record with all governmental agencies. Therefore, both IMS
and CTE are responsible for fulfilling all of Company's responsibilities under
this Agreement.
 
WHEREAS, the Board of Directors of Company believes it to be in the best
interests of IMS and its shareholders that the services of Employee be retained
under the terms provided in this Agreement; and
 
WHEREAS, Employee is willing to be employed by IMS under the terms provided in
this Agreement; and
 
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
contained, it is agreed as follows:
 
Agreement
 
I.   Purpose of Agreement. Commencing with the date of this Agreement, IMS
agrees to employ Employee, and Employee agrees to work for IMS under the terms
and conditions contained herein. The Employee agrees to devote his full time and
best efforts to the business of IMS and the performance of his duties hereunder
and to perform such duties as are assigned to him in a competent and workmanlike
manner and will do nothing by either word or deed to harm the reputation of IMS
in the marketplace. The Employee shall be subject to the supervision and
direction of the executive officers and directors of IMS as to assignment and
performance of his duties and agrees to perform such duties as may be assigned
to him from time to time by the executive officers and directors of IMS.
Employee's primary work shall be in the area of Treasurer and Chief Financial
Officer of International Monetary Systems, Ltd. (IMS) and Continental Trade
Exchange, Ltd. In this capacity, he will perform all duties required in the
areas of accounting for IMS and CTE, including, but not limited to performing
all duties required in barter system and corporate accounting, preparing budgets
and forecasts, supervising the preparation of monthly, quarterly and annual
financial reports, along with the company's payroll and payroll records, having
all required tax and S.E.C. reports filed in a timely fashion, and overseeing
implementation of the Company's risk management and internal control policies.
In addition, when invited, Employee will attend all board of directors meetings
of both IMS and CTE, and will offer advice on all other financial matters that
may come before the boards of directors.
 
II.   Exclusivity. Employee will not, without the express written consent of the
Board of Directors of IMS, invest in, nor acquire any interest in, nor provide
services for, any corporation or other business organization, a substantial
portion of the business of which is the same as, or related to, or complementary
to the business of IMS; provided that Employee may invest in securities of any
company which is listed on a national securities exchange.
 
III.   Term of Agreement & Renewals. The term of employment with IMS is
perpetual with no set period of time, unless terminated in accordance with
Section IV. In the event of termination by the Company, Employee must be given a
written notice of at least thirty (30) days.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
IV.   Termination. David A. Powell's employment with 1MS shall terminate in
accordance with the following provisions:
 
A.   The employment may be terminated at any time by mutual written agreement
between Employee and IMS.
 
B.   In the event Employee is discharged for cause, Company shall have the right
to terminate this Agreement upon 30 days written notice. "Termination for cause"
would occur if Employee willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this agreement; refuses to
accept direction of other officers, refuses to cooperate with co-workers, or
commits such acts of dishonesty, fraud, misrepresentation, or other acts of
moral turpitude as would prevent the effective performance of his duties.
 
C.   This agreement shall be terminated upon the death of Employee. In the event
of death, Employee's wife will continue to receive his salary for a term of six
months. In addition, Company reserves the right to terminate this agreement not
less than six months after Employee suffers any physical or mental disability
that would prevent the performance of his duties under this agreement. Such a
termination shall be effected by giving ten (10) days written notice of
termination to Employee. In the event of total disability, Employee will receive
his then-current salary for a period of six months after the stoppage of work.
 
V.
Compensation. As compensation for services performed, Employee shall be paid
according to the schedule attached.

 
VI.
Stock Options. From time to time, Employee will be granted stock options in
International Monetary Systems, Ltd. as shall be determined by the board of
directors.

 
VII.
Other Benefits. In addition to the compensation provided for in Sections V and
VI, Employee shall be entitled to the additional benefits identified in the
attached schedule labeled "Other Benefits."

 
VIII.
Effect of Merger,Transfer of Assets, or Dissolution.

 
A.   This Agreement shall not be terminated by any voluntary or involuntary
dissolution of International Monetary Systems, Ltd. (IMS), resulting from either
a merger or consolidation in which IMS is not the consolidated or surviving
corporation, or a transfer of all or substantially all of the assets of IMS.
 
B.   In the event of any such merger or consolidation or transfer of assets,
IMS' rights, benefits and obligations hereunder shall be assigned to, and will
be assumed by, the surviving or resulting corporation, or the transferee of IMS'
assets.
 
IX.
Payment on Merger, Transfer of Assets or Dissolution. In the event employment is
terminated as a result of a merger or consolidation as described above, or as a
result of a lender, major investor or acquirer establishing a new board of
directors which institutes such termination, Employee shall receive as
compensation a lump-sum payment equal to one year's salary at Employee's
then-current rate plus a severance payment of $150,000.00.

 
X.
Non-Compete Agreement. Employee agrees that for a period of twelve (12) months
from termination of employment with IMS, Employee will not engage in or
otherwise affiliate with any barter or trade exchange located within a fifty
(50) mile radius of any IMS office, nor with any other business operation
directly or indirectly related to, or in competition with, the business
operation of IMS, nor shall he use any knowledge, trade secrets, client lists or
other information developed during the term of this Agreement.

 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
XI.
Liability and Indemnification
 
IMS' bylaws provide for the elimination, to the fullest extent permissible under
Wisconsin law, of the liability of its officers and directors to the Company for
monetary damages. This limitation of liability does not affect the availability
of equitable remedies such as injunctive relief. The Company's bylaws also
provide that IMS shall indemnify its directors and officers against certain
liabilities that may arise by reason of their status for service as directors or
officers, other than liabilities arising from certain specified misconduct. IMS
is required to advance their expenses incurred as a result of any proceeding
against them for which they could be indemnified, including in circumstances in
which indemnification is otherwise discretionary under Wisconsin law. At the
present time, there is no pending litigation or proceeding involving a director,
officer, employee or other agent of the Company in which indemnification would
be required or permitted. IMS is not aware of any threatened litigation or
proceeding which may result in a claim for such indemnification.

 
XII.
Contract Interpretation and Enforcement. This agreement shall be binding upon
and inure to the benefit of the parties hereto, their personal representatives,
heirs, executors, administrators, successors, and assigns. As used in this
agreement, the term successor shall include any person, firm, corporation, or
other business entity which, at any time, whether by merger, purchase, or other
means, acquires all, or substantially all, or the assets of IMS. This contract
may not be modified except in a written agreement signed by all parties. The
terms and conditions of this contract shall be governed by the laws of the state
of Wisconsin and shall take precedence over and supersede the language of any
previous agreements, whether oral or written.

 
XIII.
Severability. If any one or more of the provisions of this Agreement are
determined to be unenforceable, in whole or in part, for any reason, the
remaining provisions shall remain fully operative.

 
XIV.
Entire Agreement. This document constitutes the entire agreement between the
parties with respect to the subject matter thereof. This Agreement supersedes
any and all other agreements, whether oral or written, between the parties
hereto with respect to the subject matter thereof.

 
 
Signed this 28th day of February, 2011 at New Berlin, WI.
 
/s/ David A. Powell
 
/s/ Donald F. Mardak
David A. Powell, Employee   International Monetary Systems, Ltd.     Donald F.
Mardak, President           /s/ John E. Strabley     International Monetary
Systems, Ltd.     John E. Strabley, Executive Vice President      

 
 
 
Page 3 of 3

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
IMS Officers' Compensation
 
Name
2011
2012
2013      
Donald F. Mardak
$ 250,000
 To Be Determined by Compensation Committee
John E. Strabley
192.000 " " Dale L. Mardak
185,000
" "
David A. Powell
135,000
" "     " "

 
 
In each of these years, the officers will be paid a bonus based upon pre-tax
profits. The profits are to be determined before payment of any dividends,
bonuses or other incentives.
 
if IMS' pre-tax profit exceeds $600,000, bonuses will be paid according to the
following schedule:
 
President
  $ 12,000  
Vice Presidents
    10,000  
Chief Financial Officer
    6,000  

 
If pre-tax profit exceeds $1 million, bonuses will be:
 
President
  $ 20,000  
Vice Presidents
    15,000  
Chief Financial Officer
    10,000  

 
If pre-tax profit exceeds $1.5 million, bonuses will be:
 
President
  $ 30,000  
Vice Presidents
    25,000  
Chief Financial Officer
    18,000  

 
 
 

--------------------------------------------------------------------------------

 
 
Auto Allowance and Health Insurance
 
Under these agreements, the four officers will receive auto allowance and health
insurance according to the following schedule.
 
Health Insurance
 
John Strabley, Dale Mardak and David Powell will each receive 100% of their
health insurance premiums, including family coverage.
 
Because Donald Mardak is receiving Medicare insurance, he will receive 100% of
all costs for his family's supplemental and prescription drug insurance.
 
Auto Allowance
 
The officers will receive either company-leased automobiles, or cash payments
for auto allowance according to the following schedule.
 
Donald Mardak - Lease allowance up to $1,100.00 per month
 
John Strabley - Allowance payment of $700.00 per month
 
Dale Mardak - Allowance payment of $700.00 per month
 
David Powell - Allowance payment of $500.00 per month